PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/243,216
Filing Date: 9 Jan 2019
Appellant(s): CHAIFETZ et al.



__________________
Arnold Turk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

All claims are examined with respect to the elected species, samarium (Sm), the election was made on August 17, 2020.  In the instant claims, the limitation “metal oxides” is considered as requiring the samarium oxide (the elected species) and potentially other metal oxide(s).  For example, in the instant claim 21, step (a) requires “introducing particles of the at least one of coal mine waste and coal fired power plant ash into a calciner, combusting the combustible material in the calciner in an oxidizing atmosphere to provide heat content and calcining the non-combustible material under temperature conditions sufficient to cause decomposition to obtain a resulting calcined product comprising metal oxides”, with samarium oxide is one of the “metal oxides”, i.e. the samarium oxide is obtained by the decomposition of the non-combustible material.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
There is no sufficient support in the instant specification, as originally filed, for the limitation “at least one of coal mine waste and coal fired power plant ash” that contain(s) samarium as required in the instant claim 1.  Note the following reasons:
The instant specification discloses that for the claimed process, in one embodiment: “[T]he at least one metal chloride from metal oxide containing material at least one metal oxide contain at least of a metal comprising alkaline earth and earth alkaline metals, main group III with the exception of boron, main group IV with the exception of carbon and silicon, all transition metals, all lanthanides and actinides” (note paragraph [0010] and “all lanthanides” include the elected species samarium) and in another embodiment: “[T]he at least one metal oxide containing material can comprise coal mine waste and/or solid industrial byproduct” (note paragraph [0017]); however, there is no sufficient disclosure that the coal mine waste or the coal fired power plant ash would contain the samarium.  In the instant specification, “coal mine waste can have a content of 5-35 wt.% carbon, 0.25-0.75 wt.% hydrogen, 10-12 wt.% water, 35-45 wt.% silicon dioxide, 15-25 wt.% aluminum oxide, 1-3 wt.% iron oxides, 0.5-1.5 wt.% titanium oxide and trace amounts of other metal oxides.  Although, the method finds application using coal mine waste of above-mentioned composition, coal mine wastes of other compositions are contemplated as well.  Therefore, and without limiting 
In Sun et al, “Pennsylvania Anthracite Refuse, A Literature Survey on Chemical Elements in Coal and Coal Refuse”, Special Search Report SR-83, April 30, 1971, The Pennsylvania State University, it is disclosed that of the 46 elements known to occur in ashes of coal, the oxides of silicon, aluminum, iron, calcium, titanium, magnesium sodium and potassium are considered to be most common (note “Summation of Results” page, next to last paragraph).  Elements found in coal and coal refuse are listed on page 20-53; however, no samarium was listed.  
In Hsieh, “Extraction of Alumina from Anthracite Coal Waste Ashes in Shamokin (PA) Area”, Final Report, January 30, 1981, Aluminum Company of America, Alcoa Laboratories, chemical compositions of ashes from burning anthracite culm are listed in Table 1 but there was no samarium.
In Goodarzi, “Characteristics and composition of fly ash from Canadian coal-fired power plants”, Fuel 85 (2006), pp. 1418-1427, major oxides in Canadian fly ash were listed in Tables 1, 3b, 3c, 4, but there is no samarium. 
In the event that the coal mine waste or coal fired power plant ash does include samarium, there is no sufficient support in the instant specification for samarium to be present as a “non-combustible material” that would be decomposed to obtained “a resulting calcined product” comprising the elected samarium oxide.  

(2) Response to Argument

 (A) For independent claim 21 and dependent claims 22-27 and 30-42.
Appellants argue that despite the fact that the restriction requirement stated that the application contains claims directed to patentably distinct species including all lanthanides and specifically names samarium, the rejection contends that there is no sufficient support in the instant specification, as originally filed, for the limitation “at least one of coal mine waste and coal fired power plant ash” that contains samarium in accordance with the elected species in Appellants’ claim 21.
Granted that in Appellants’ specification, it is disclosed that the “at least one metal oxide can contain at least one oxide of the metal comprising… all lanthanides and actinides”, which would include samarium (note paragraph [0010]); however, there is no disclosure that the coal mine waste and coal fired power plant ash would contain the samarium.  The lanthanides, such as samarium, might be produced from other 

For Appellants cited documents:
Seredin:
Abstract:  granted that there is samarium in the coal seams or REE coal; however, there is no evidence on record to show that the “coal seams” or “REE coals” as disclosed in Seredin is the same as the claimed “coal mine waste” or “coal fired power plant ash”.  In Appellants’ specification, “the adjacent rock strata in coal mining describes material that lies above and below the coal seam; usually comprising of rock with some coal.  During coal mining, some of the undesired adjacent rock strata is unearthed as well.  This material is usually deposited as coal mine waste above ground covering vast areas of landscapes.  Typically, coal mine waste comprises carbonaceous material (coal, tar, etc.) and rock material of metalliferous content, including aluminum oxides, iron oxides, titanium oxides, and other metal oxides depending on the geological nature of the adjacent rock strata” (note paragraph [0003]).  Clearly the “coal mine waste” is from the “adjacent rock strata”, which is not the same as the “coal seam”.
Page 104: the coaly shales of the roof and floor were removed from the samples by hand picking.  These large-mass samples are thus representative of the “pure REE-rich coals” (not coal mine waste) (note last four lines of the first paragraph under “3. Samplings and methods”.

Page 112: even though Seredin discloses that “the host rocks are also somewhat enriched in REE” and “the coaly rocks are relatively enriched in LREE”, the host rocks and the coaly rocks are not considered the same as the claimed “coal mine waste” or “coal fired power plant ash”.
Page 114: Seredin discloses that the “underlying clays are enriched in REE only within a thin zone adjacent to the bed”; however, there is no evidence that the thin zone adjacent to the bed is the same as the claimed “coal mine waste”.
Page 118: there is no evidence on record to show that “the enriched coals, clays and fossil wood” or “all rock types from all the deposits” is the same as the claimed “coal mine waste” or “coal fired power plant ash”.
Page 127: the “ores of all REE deposits” are not the same as the claimed “coal mine waste”.  Seredin discloses that “the combustion serves to the simultaneous enrichment of the REE ores of this type” (not using the ores in a power plant), thus, “cleaned coal ashes” is not considered to be the same as the claimed “coal fired power plant ash”.
The disclosure of Seredin is not sufficient to provide support for the presence of samarium in coal mine waste or coal fired power plant ash for the following reasons:
1.	Seredin cannot be used to show that samarium would inherently present in “coal mine waste” or coal fired power plant ash.  The coal mine waste or coal fired power plant ash as disclosed Sun et al, Hsieh and Goodarzi does not contain samarium.

3.	Seredin does not disclose that the Sm is present in the coal as a compound that could be decomposed to obtain Sm oxide as required in Appellants’ claim 21.  Examples of compounds that can decomposed into a metal oxide are carbonate and silicates (note Appellants’ specification, paragraph [0033]).

Schatzel I:

Page 240:  it should be noted that in section 4.4, the coal ash is “produced in our ashing procedure” (“ashing” procedure is generally defined as a process for removing organic material from a sample prior to analysis”), not a “coal fired power plant ash”.  Also, the “conversion of cations to oxides” (from Sm or Sm chloride to Sm oxide) is different than “decomposition” to obtain the oxides (decomposing Sm carbonate to obtain Sm oxide).  Furthermore, there is no evidence on record to show that the “ashing procedure” as disclosed in Schatzel I is the same as the “calcining” in Appellants’ claim 21.
Section 4.5: it is unclear if the overburden or the underclay can be considered as the claimed “coal mine waste”; the ash as disclosed in Schatzel I is not the same as the claimed “coal fired power plant ash” (note reasons as stated above).
Pages 225 and page 240: Schatzel I discloses that the most common forms for the REE (rare earth elements) is oxide; then such oxide could not be considered as the “non-combustible material” that would decompose to obtain samarium oxide as required in Appellants’ claim 21.  The ashing procedure only “converts the cations to oxides” not “decompose” a non-combustible compound to obtain oxides.  These two pages do not specifically disclose “coal mine waste” or “coal fired power plant ash”.

1.	Schatzel I cannot be used to show that samarium would inherently present in “coal mine waste” or coal fired power plant ash.  The coal mine waste or coal fired power plant ash as disclosed Sun et al, Hsieh and Goodarzi does not contain samarium.
2.	The highest value for Sm disclosed in Schatzel I is 40 ppm (note Table 5, second to last line), which is 1250 times less than the lowest value of 5 wt.% (= 50,000 ppm) disclosed in Appellants’ specification.  It should be noted that the highest concentration of the REE disclosed in Schatzel I is for the coal ash (obtained from an ashing procedure), which is different than the claimed “coal fired power plant ash”.  Even when the overburden could be considered as the “coal mine waste”, the maximum concentration of the REE in the overburden is only 13 ppm, which is 3846 times less than the lowest disclosed value of 5%.  Therefore, Appellants’ specification does not sufficient disclose the use of a coal mine waste or coal fired power plant ash that contains samarium in ppm range.
3.	Schatzel I does not disclose that the Sm is present in the coal as a compound that could be decomposed to obtain Sm oxide as required in Appellants’ claim 21.  Schatzel I discloses that the REE is commonly present in oxide form (note page 225) or the cations can be converted to oxides (note the reasons stated above for page 240); however, Schatzel I does not disclose the presence of a “non-combustible” compound that would be decomposed to obtain samarium oxide.  Examples of compounds that can decomposed into a metal 

Sun
Appellants argue that Sun discloses “lanthanides (elements of atomic numbers 57-71)” at the middle of page 6 and REEs generally at page 9 and page 19 (Table 13).
On page 6, the “lanthanides” were mentioned in a quoted portion of “V. M. Goldschmidt of the Mineralogical Institute, University of Gottingen, Germany”, not as a finding in Sun article.  Furthermore, only the generic “lanthanides” were mentioned and there is no specific details regarding the amount of samarium or the form of samarium (oxide, carbonate, halide, etc.) in the ashes of coal.  On page 9, again, only the generic “rare earths” were mentioned in other publication by Marusky, there is no specific disclosure of samarium.  On page 19, Table 13, the generic “rare earths” were mentioned, but rare earths may be other elements, as later discussed in details on pages 20-52, such as lanthanum on page 37 and yttrium on page 52.  Sun fairly disclose that rare and trace elements occur rather infrequently and unpredictably (note page 54, last sentence of first full paragraph).  The rare earth elements are considered as “rare and trace elements”, note the low amount of Y, La in Table 12, rare earths in Table 13.  Sun discloses that of the 46 elements known to occur in the ashes of coal, the oxides of silicon, aluminum, iron, calcium, titanium, magnesium, sodium and potassium are considered to be most common (note page 1, third full paragraph).  


These are “assumptions” (note the terms “assume” or “possibly”), not as a state of fact.  Even if these assumptions would be true, there is no clear disclosure in Sun that the amount of the element in the refuse would be the same as the amount of the same in the coal.  The amount of the element in the refuse would determine the feasibility of recover it.  Sun discloses that from a utilization of coal refuse standpoint, it appears that probably alumina and possible silica may be effectively produced from this refuse (note page 54), second full paragraph).  Sun does not disclose that samarium carbonate or samarium sulfate is present in the coal refuse or anthracite refuse so that it could be reduced to samarium oxide.  
Appellants argue that Sun reinforces that REEs would be expected to be present in coal mine waste and coal fired power plant ash.
Sun discloses that lanthanum and yttrium, both are REEs, are present in the coal refuse, but there is no disclosure in Sun regarding the presence of samarium.  The disclosure of the general “REEs” does not require that all REEs must be present.

Schatzel II
Appellants argue that in certain circumstances, references cited to show a universal fact need not be available as prior art before Appellants’ filing date.  Such 
Appellants’ argument is not persuasive because the presence of samarium in the coal mine waste or the coal fired power plant ash is not inherent “characteristics and properties of a material”.  As stated in the above rejection, Sun, Hsieh and Goodarzi disclose the common compositions of coal refuse, coal waste ash and fly ash from Canadian coal-fired power plants, however, they don’t disclose the presence of samarium.  Without the knowledge that the coal mine waste or the coal fired power plant ash contains samarium before Appellants’ filing date, the claimed invention could not be used to recover samarium.  Since the publication date of Schatzel II is after Appellants’ filing date, Schatzel II cannot be relied upon to show the global demand for rare earth elements, including samarium and the interest in obtaining REEs from coal and coal by-products.
Appellants argue that Schatzel II discloses the presence of REEs including Sm in coal, coal ash and coal waste.
Schatzel II only discloses the presence of REEs in “shale and coal”, not in coal ash, coal waste or coal fired power plant ash.  Even if Schatzel II does discloses the presence of REEs, the amount of samarium is way lower than the lowest disclosed value of 5% in Appellants’ specification (note reason 2 for Schatzel I above).

Joshi (8,968,688), Peiravi and U.S. Department of Energy

The earlier publication of Yoshi is October 31, 2013, which is more than 7 years after Appellants’ earliest effective filing date of March 23, 2006), not “around the time the invention was made” as argued by Appellants.  Again, the presence of samarium in coal ash or the need to recover it from coal ash is not “a universal fact”.  Again, Sun discloses that “[Rare] and trace elements occur rather infrequently and unpredictably” in coal and coal refuse (note page 54, first full paragraph).  The “rare and trace elements” would include samarium, note the reasons as stated above regarding Appellants’ argument against Sun.

Appellants argue that Peiravi discloses the presences of REEs, including Sm, in coal, coal byproducts; Joshi ‘688 discloses the desirability of recovering REEs from coal ash; US Department of Energy includes disclosure relating to numerous scientific investigation having identified coal as containing potentially significant quantities of REEs, and that both coal processing refuse and ash residues have received attention for the economic value of the REEs they might contain.
The publication dates of Peiravi and U.S. Department of Energy were November of 2017 and January of 2017, respectively, which are about 11 years after Appellants’ earlier effective filing date; Joshi ‘688 has an earlier publication in 2013 as stated above.  These references cannot be used to show knowledge of those having ordinary skill in the art at the time of Appellants’ invention or to show the global demand of REEs.

Appellants argue that Hsieh and Goodarzi do not mention samarium; however, their disclosures are directed to other aspects.  
Regardless of what aspects the above articles are directed to, they still fairly disclose the composition of the culm ash or the fly ash from Canadian coal-fired power plants and no samarium was mentioned.  Hsieh or Goodarzi is not concerned with REEs because the culm ash or the fly ash does not contain any REEs.  

Appellants argue that Appellants’’ disclosure also supports that metal oxides contained in coal and its byproducts, including lanthanides such as samarium, when subjected to Appellants’ disclosed and claimed process will be present following calcining of the non-combustible material as oxides in the resulting calcined product comprising metal oxides.  Appellants’ specification provides full description of calcination, such as at paragraph [0059].
For the reasons as stated above, there is no sufficient support in Appellants’ specification for the presence of samarium in the coal mine waste or the coal fired power plant ash as required in Appellants’ claim 21.  In paragraph [0059], it is disclosed that the “internal bonds within the ash are broken and each individual oxide is free of any of any chemical water bond”, it is unclear if the “internal bonds within the ash” refers to the “chemical water bond”, if yes, the removal of water that is chemical bonded to the oxide is not considered as “decomposition” as required in Appellants’ claims.  There is no clear disclosure in paragraph [0059] that if there was any samarium in the coal mine waste or coal fired power plant ash, the samarium would be in a form that could be 

Appellants argue that Appellants’ originally filed specification supports Appellants’ recited process which includes calcining of non-combustible material under temperature conditions sufficient to cause decomposition to obtain a resulting calcined product comprising metal oxides.  The calcined product can include samarium oxide whether or not the samarium oxide was present prior to calcination and remains present after calcination or is converted to samarium oxide during calcination.  
Appellants’ claim 21 is examined with respect to the elected species, samarium, so any generic “metal oxides” limitation in the claim is replaced by samarium oxide.  If the samarium is already present in the non-combustible material in the form of samarium oxide then such samarium oxide is not considered as being “obtained” by the calcining.

(B) Arguments for dependent claim 28:
Appellants argue that claim 28 is patentable for the reasons set forth with respect to independent claim 21 and particularly for arguments the coal mine waste would be expected by one having ordinary skill in the art to contain samarium.   Appellants present essentially the same arguments as for the independent claim 21.
The rejection of claim 28 is maintained for the same reasons as stated above, especially when Sun does not disclose the presence of samarium on coal or coal refuse 

(C) Arguments for dependent claim 29:
Appellants argue that claim 29 is patentable for the reasons set forth with respect to independent claim 1 and particularly for arguments that coal fired power plant ash would be expected by one of ordinary skill in the art to contain samarium.  Appellants present essentially the same arguments as for the independent claim 21.
The rejection of claim 29 is maintained for the same reasons as stated above, especially when Goodarzi does not disclose the present of samarium in the fly ash from Canadian coal-fired power plants.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.